On Rehearing
By the Court,
Coleman, J.:
1. Upon the argument on rehearing it was not contended that we incorrectly stated any principle of law in the opinion; but it was strenuously urged that, in view of the fact that all labor liens were originally on an equal footing, nothing could have happened thereafter to give the claimants in the Topogna-Gardella cases a priority over the other claimants, relying apparently upon the broad equitable rule that equity considers that done which ought to have been done. But it must be remembered that in litigation, as in every pursuit, there must be an orderly method of procedure. A man may have an equitable right, but there is nothing to prevent his waiving it, and by a certain course of action being estopped from asserting it. It does not follow that because an equitable right once existed it will always exist. To avail oneself of an equitable right, it must be asserted in apt time and diligently prosecuted. In view of appellant’s theory, the following language, from 10 R. C. L. 262, is of interest:
"In the preliminary discussion relative to the true nature of equity, emphasis was laid on its function as a corrective of proceedings at common law. But from this it must not be supposed that equity exercises a species of extraordinary jurisdiction, bounded by no certain limits or rules save those imposed by the individual conscience and natural sense of justice of the particular chancellor before whom a case is being tried. Doubtless, in the early history of English equity jurisprudence, there was much to justify the caustic criticism of the great Selden that 'Equity in law is the same that the spirit is in religion, what every one pleases to make it. ’ In the infancy of courts of equity, before their jurisdiction was settled, the chancellors themselves exercising *25a delegated authority from the crown, as the fountain of administrative justice, whose rights, prerogatives, and duties on the subject were not well defined and whose decrees were not capable of being resisted, undoubtedly acted on principles of conscience and natural justice without much restraint of any sort. Today, however, the rules and maxims of a court of chancery are as fixed and certain as those which govern inferior jurisdiction; and. a court of equity has no more right than has a court of law to act on its own notions of what is right in a particular case, but must be guided by the established rules and precedents. Equity is flexible only as to circumstances in the modes of relief of which its forms render it capable; but otherwise the systems of jurisprudence in courts of law and equity are now equally artificial .systems, founded on the same principles of justice and positive law, and their office is not to oppose but each in its turn to be subservient to the other. The discretion exercisable by a chancellor will, therefore, in some cases follow the law implicitly, in others assist it, and advance the remedy; in others again, it may relieve, against the abuse, or possibly allay the rigor of it. But in no case does it contradict or overturn the ground or principles thereof, nor can a court of equity create new rights, not before existing at law, and then take jurisdiction to pass on and enforce them because the law affords no remedy. ”
2. While the mechanics’ lien law should be liberally construed, it is purely a creature of the statute; and, to enable one to acquire and enforce a right under it, there must be a substantial compliance with the statute. No contention was made upon rehearing that the court had not acquired jurisdiction in the Topogna-Gardella case, nor can it be said that the court lost jurisdiction over the proceedings so that it could not render the judgment that was rendered in that case, unless the action on the part of the court in refusing to grant a continuance on January 20, 1911, had such effect. In the complaint it is alleged:
"Plaintiff further avers on his information and belief *26that at the said hour (January 20, 1911), and at the time said causes of John Topogna and M. G. Gardella were brought to be heard, on the ex parte motion of said Mack & Green, attorneys for said persons, and before the trial of said causes proceeded, John Lothrop, Esq., appeared as the attorney of record of said William Ross and said W. J. Gruss, and then and there objected to further proceedings being had in said cause, until such time as the said William Ross and said W. J. Gruss could appear and join in the foreclosure of the several liens of record held by them, and for grounds of delay in the trial of said ex parte action, the court was informed by said attorney that another suit was then and there pending for the foreclosure of the several liens represented by said attorney, and that at the proper time the said persons would appear and join in the foreclosure of the said liens, against the same property for which foreclosure was then and there requested by Mack & Green; that the judge of said court, to wit, the Honorable Frank P. Langan, the judge of said court, then and there refused to sustain said objection of the said attorney; whereupon the said attorney asked and was granted an exception to the ruling of the court in said cause, on the grounds that another suit was pending for the same cause in said court, and that said court had no jurisdiction to enter a decree in said cause alone, and without bringing in all parties plaintiff therein.”
3. What deduction must be drawn from this allegation? Bearing in mind that Topogna and Gardella had brought their suit in November, 1910, and had given proper notice to other claimants to exhibit their liens, and on January 20, 1911, appeared for the purpose of proving up their claims, and that other lien claimants having had an opportunity to exhibit their liens in the suit pending and having elected to institute an independent suit appeared in court by attorney and stated that "another suit was then and there pending for the foreclosure of the several liens represented by said attorney, and that at the proper time the said persons would appear and join in the foreclosure of the said liens, * * * ” was it the duty of the *27court to do more than it did do? Topogna and Gardella, and other claimants who had exhibited lien claims in that suit, were in court and ready and anxious to make proof of their claims, while Ross and associates were objecting to the court hearing the evidence, and elected not to consolidate their claims with the other suit; basing their election and objection on the sole ground that that was not the "proper time” for them to do so. No further explanation or reason for their action was given; no time was stated when it would be "proper time” for them to join; they did not contend that it was impossible for them to make their proof at that time. They might elect to settle their claims out of court and assert perpetually that the proper time had not arrived. Certainly the court would not undertake to compel them to come in and offer testimony in support of their claims, when they clearly manifested a desire to adopt another course.
The statute (section 2227, Rev. Laws, partly quoted in the former opinion) had fixed the manner of bringing in other lien claimants and the time within which they should exhibit their claims, and also provided " * * * and all liens not so exhibited shall be deemed to be waived in favor of those which are so exhibited. ” It is evident that the legislature had a purpose in providing this summary method of enabling lien claimants to become parties to an action, and for providing that all who did not exhibit their claims should be deemed to have waived them, so far as the plaintiff and those who did exhibit their claims were concerned.
4. It is not now contended that service in the Topogna-Gardella case was not a valid service. This being true, the court had jurisdiction over both the subject-matter and' the defendant; and, even if it was the duty of the court to enter an order consolidating the Ross case with the Topogna-Gardella ease, its failure to do so was only an error in the exercise of jurisdiction, and one which could be asserted on appeal only, and not in a proceeding of this character.
5. Counsel stated in his argument that there was no court on December 17, 1910, when the notice in the *28Topogna-Gardella case directed other lien claimants to exhibit their liens. But there is no allegation in the complaint to that effect; and the case being before us on appeal from an order sustaining a demurrer to the complaint, we cannot look back of the complaint to ascertain what the facts were; and for that reason, if for no other, there is nothing in that suggestion. That point seems to have been an afterthought on the part of counsel.
Having reached the conclusion that the court had jurisdiction at every stage of the proceedings in the Topogna-Gardella case, it follows that we cannot reverse the judgment of the lower court in the case at bar without overturning well-established principles of law. If we reverse this case, it will be tantamount to saying that a judgment is of no substantial force and effect; it would be a waste of time and effort to undertake to depict the consequences.
6, 7. Assuming, however, that the facts are as alleged in the complaint, it will not be out of place here, for the benefit of similar cases in the future, to say that a different course upon the part of court and counsel would have protected the rights of all and have avoided subsequent fruitless litigation with its attendant delay and expense. Unquestionably, the suit instituted by Ross and the other lien claimants joined therein should have been consolidated with the Topogna and Gardella suits. (Rev. Laws, 2224.) In the Ross suit were involved the greater number of labor liens, and the amount involved was greatly in excess of that involved in the Topogna and Gardella suits. The labor liens were preferred claims and entitled to be paid out of the proceeds of the sale of the property in advance of other classes of lien claimants. (Rev. Laws, 2223.)
8-11. It appears from the complaint in this action, that when the Topogna-Gardella case came on for hearing upon notice to all the lien claimants as required by the statute (Rev. Laws, 2227), counsel for claimant in the Ross suit asked for a continuance in order that his clients might present their proofs and excepted to the *29order of the court refusing the same. No appeal was taken from the judgment and order in that case, and whether or not the court erred cannot be determined now upon a collateral attack upon that judgment. The facts as they were presented to the court may, and upon collateral attack it is presumed they did, justify the order. We can only now say that trial courts, in actions to foreclose one or more liens, where it appears that there are other lien claimants, and especially where it appears that other suits are pending for the foreclosure of all or a portion of such other liens, should endeavor within all reasonable limitations to protect the rights of all lien claimants in one judgment. The purpose of the statute is to protect the rights of all lien claimants, and procedure should be extremely liberal to that end. The court of its own motion could have consolidated all the lien actions. It could have heard the proofs in the Topogna-Gardella cases and have granted a reasonable continuance for the hearing of the proofs in the other cases. As before stated, the manifest purpose of the lien statute justifies great liberality in a matter of this nature. Upon the other hand, the statute contemplates a summary procedure and provides that" all liens not so exhibited shall be deemed to be waived in favor of those which are so exhibited. ” (Rev. Laws, 2227.) Where no proofs were offered in the original suit of the liens involved in the Ross action, no request made for a consolidation, and no appeal taken from the order refusing a continuance, we see now no way to avoid the specific provisions of the statute which imposes a waiver in favor of the liens decreed to be foreclosed in the Topogna-Gardella judgment.
Perceiving no error in the order and judgment appealed from, it is ordered that the same be affirmed.